Exhibit 10.27

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT (the “Amendment”) is made and entered into this 1st day of
December, 2015, by and between Cerulean Pharma Inc., a Delaware corporation with
its principal place of business at 840 Memorial Drive, 5th Floor, Cambridge, MA
02139 (the “Company”), and Alejandra V. Carvajal (the “Employee”).

WITNESSETH:

WHEREAS, the Company and the Employee have entered into an Employment Agreement
(the “Agreement”) dated September 23, 2015;

WHEREAS, the Company and the Employee now wish to amend the Agreement as set
forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

1. Section 3.3 of the Agreement is hereby deleted in its entirety and replaced
by the following new Section 3.3:

“3.3 Employee Benefits. The Employee shall be entitled to participate in all
benefit plans and programs that the Company establishes and makes available to
its employees to the extent that the Employee is eligible under (and subject to
the provisions of) the plan documents governing those programs. The Employee
shall be entitled to twenty (20) days paid vacation per year plus personal days
and paid holidays generally offered by the Company to its employees, each to be
administered in accordance with Company policy.”

2. Section 5 of the Agreement is hereby deleted in its entirety and replaced by
the following new Section 5:

“5. Termination Without Cause; Resignation for Good Reason. If the Employee’s
employment with the Company is terminated by the Company without Cause (as
defined in Section 4.3), or by the Employee’s voluntary resignation for Good
Reason (as defined in Section 4.2), other than in connection with a Change in
Control (as defined in Section 7.2(a)), then the Employee shall be paid all
accrued and unpaid base salary and any accrued but unused vacation through the
date of termination. In addition, subject to the Employee’s execution and
non-revocation of a binding severance and mutual release agreement in a form
satisfactory to the Company (hereinafter, a “Severance Agreement”) and subject
to the terms and conditions of Section 19 of this Agreement, the Employee shall
be eligible to receive the following separation benefits:

5.1 (a) an amount equal to the product of (i) one twelfth (1/12) of the
Employee’s then-current annualized base salary (provided, however, that if
Employee’s employment is terminated by the Employee’s voluntary resignation for
Good Reason as a result of the Company’s material reduction of the Employee’s
base salary, then the Employee’s then-current annualized base salary shall refer
to her base salary as in effect immediately before such material reduction took
effect) and (ii) six (6), less any amounts required to be withheld under
applicable law, which amount shall be payable in six (6) substantially equal
monthly installments, in accordance with the Company’s payroll practices in
effect from time to time beginning on the Payment Commencement Date (as defined
below); and (b) the amount of any bonus for the prior year that was approved but
not yet paid to the Employee at the time of the Employee’s termination of
employment, less any amounts required to be withheld under applicable law, which
amount shall be paid in a manner and timing consistent with the payments to
other similarly situated employees and consistent with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, but in no event
later than March 15 of the year following the year of performance; provided, in
both cases, that the Severance Agreement has been executed and any applicable
revocation period with respect thereto has expired within sixty (60) days
following the Employee’s date of termination (such 60th day, the “Payment
Commencement Date”); provided, however, that if the 60th day following the
Employee’s date of termination occurs in the calendar year following the year of
termination, then the Payment Commencement Date shall be no earlier than January
1 of the year following the year of termination; and

5.2 upon the Employee’s termination from employment pursuant to this Section 5,
the Company shall make contributions to the cost of COBRA (Consolidated Omnibus
Budget Reconciliation Act) coverage on behalf of the Employee and any applicable
dependents for a period of six (6) months after the Employee’s termination if
the Employee elects COBRA coverage, and only for so long as such coverage
continues in force; provided, however, that if the Employee commences new
employment and is eligible for a new group health plan, the Company’s
contributions toward COBRA coverage shall end when the new employment begins.
The cost of COBRA shall be determined on the same basis as the Company’s
contribution to Company-provided health and dental insurance coverage in effect
immediately before termination of the Employee’s employment for an active
employee with the same coverage elections. At the end of the six (6) month
period, the Employee may continue such COBRA, if applicable, and shall be
responsible for all premiums thereafter.”

--------------------------------------------------------------------------------

2. Except as expressly amended hereby, all terms of the Agreement shall remain
unchanged and in full force and effect.

3. The Agreement, as supplemented and modified by this Amendment, constitutes
the full and entire understanding and agreement between the parties with respect
to the subject matter hereof, and any other written or oral agreement relating
to the subject matter hereof existing between the parties is expressly canceled.

4. This Amendment may be executed in two (2) or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

5. This Amendment shall be governed by and construed in accordance with the laws
of the Commonwealth of Massachusetts (without reference to the conflict of laws
provisions thereof).

6. Upon the effectiveness of this Amendment, on and after the date hereof, each
reference in the Agreement to “this Agreement,” “hereunder,” “hereof,” “herein”
or words of like import shall mean and be a reference to the Agreement, as
amended hereby.

IN WITNESS WHEREOF the parties hereto have executed this Amendment as of the day
and year first above written.

 

CERULEAN PHARMA INC.

 

By:

 

/s/ Christopher D. T. Guiffre

Name:

 

Christopher D. T. Guiffre

Title:

 

President & Chief Executive Officer

 

 

 

EMPLOYEE

 

/s/ Alejandra V. Carvajal

Alejandra V. Carvajal

 